It is a great honour for me, as the current Chairman of the African Union, to take the floor in this melting pot of multilateralism to address the Assembly. The theme that unites us is “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. It is a topic of particular relevance to the African continent.
At the outset, I would like to convey my warmest congratulations to you, Sir, on your election as President of the General Assembly at its seventy-second session. I have no doubt with respect to the dynamism that you will imprint on our work in order to build on the work of your predecessor, Mr. Peter Thomson, to whom we pay tribute for having made Africa his priority, thereby bestowing a remarkable impetus to the implementation of the 2030 Agenda for Sustainable Development.
Africa, once subjugated, enslaved, malleable and marginalized, has awoken. It has risen up to fight for sustainable development, justice and good governance. Today more than ever, Africa is determined to take its destiny into its own hands. It is fully determined to be the main stakeholder in its development and to fully play its role in the management of international affairs.
The task will not be easy. However, we have faith because we have the potential and the assets necessary to lift our continent to great heights on the world stage. With that in mind, Africa extends a sincere and friendly hand to all partners of goodwill, conscious of the following principles: that there can exist true happiness only when it is shared; that there can be wealth only when it is equitably distributed; that there can be viable and supportive partnership only when it is equal; that there can be enduring peace only when it is inclusive; that there can be sustainable development only when it respects and consolidates the dignity of peoples.
The interdependence of the challenges facing humankind necessitates a paradigm shift in our perceptions and actions, particularly in Africa, whose priorities must be understood not through empathy but rather through pragmatism. In today’s world, destinies of States are no longer isolated. Massive refugee flows, large-scale migrations, natural disasters and pandemics, which all touch on our collective consciousness, represent the sad illustration of that reality. Our new approach should place more emphasis on human beings and the restoration of their dignity if we want to eradicate poverty and achieve the objectives of the 2030 Agenda and the African Union Agenda 2063. The adoption of the 2030 Agenda at the international level and Agenda 2063 at the regional level constitute major steps forward in our fight against poverty, provided that we honour our commitments.
The fact that Africa is lagging will not always be the case. Africa has been the most dynamic continent over the past decade. According to forecasts by the International Monetary Fund and the World Bank, that growth will continue despite falling prices of raw materials, which are set outside the continent, and the fact that our economies remain heavily dependent on them. Given that situation, we need to diversify our economies and make them more resilient through increased investment in the sectors with real potential for sustainable growth, such as agriculture, infrastructure, information and communications technologies and energy.
The industrialization and structural transformation to which Africa aspires will depend not only on our access to energy, but above all on the continent’s economic integration through the effective implementation of the continental free trade area, which is a prelude to an African common market. Africans yearn for prosperity, which is energetically embraced by the young population and is being addressed energetically by African leaders, who have decided to dedicate the African Union theme to 2017 to youth and to proclaim 2018-2027 the African Decade for Technical, Professional and Entrepreneurial Training and Youth Employment.
The African Union has resolutely undertaken to find lasting solutions to the numerous challenges confronting young people with a view to making that stratum of society, which represents 70 per cent of our population, the real driving force of development on our continent. That will guarantee stability, security, peace and the harmonious and sustainable development of our planet. I therefore cannot fail to advocate for an African initiative aimed at recruiting, training and deploying 2 million community health-care workers throughout the whole of the continent. I urge the international community to support that initiative, which will create decent jobs, prevent pandemics and ensure the well- being of our peoples.
Africa has decided to take responsibility for itself and to speak henceforth with one voice in order to find lasting solutions to its problems. The appointment of Heads of State as champions allows the African Union to talk with one voice on crucial matters. We have launched an institutional reform process to enhance the effectiveness of our Organization, streamline its action and reaffirm its political, economic and financial autonomy, thereby enabling us to play a leading role on the international scene.
The Kigali decision to impose a 0.2 per cent levy on eligible imports to finance the African Union demonstrates Africa’s resolve to shoulder its responsibilities. In the same vein, we are determined to eradicate hotspots in Africa by promoting dialogue and finding African solutions. We urge the international community to focus its action to that end, in particular in Libya, the Central African Republic, the Democratic Republic of the Congo and Burundi, where some parallel initiatives are inhibiting the return to stability. Africa must no longer be left on the sidelines of decisions affecting it. To that end, it will strive to establish an international institutional architecture equipped to effect the changes our people rightly expect.
The Security Council, which has the primary responsibility of maintaining world peace and security, no longer reflects current realities. How is it that Africa, the third Power in terms of demography in the world, is not represented at an appropriate level within the Security Council, while 70 per cent of questions discussed there affect Africa? It is high time to repair that injustice, which has gone on for too long. We reiterate the pertinence of the African Common Position as contained in the Ezulwini Consensus. We call for the enlargement of the Security Council in the two categories of membership, including two permanent seats and a total of five non-permanent seats for Africa, chosen by the African Union. Furthermore, if it is not possible to abolish the veto, the new permanent members of the Security Council must enjoy the same prerogatives and privileges as the current members.
In terms of managing crises and conflicts in Africa, the African Union promotes a regional approach. Partnership between the United Nations and the African Union must be part of a dynamic to build the capacities for action of regions, which can best understand the root causes of crises and conflicts and find appropriate solutions to them. To that end, Security Council resolution 2359 (2017), on the deployment on the joint force of the Group of Five for the Sahel, is an important milestone towards consolidating the partnership that we are seeking on questions of peace and security in Africa. I reiterate our appeal for the effective mobilization of the resources necessary to operationalize that force.
The African Union will spare no effort to assume its responsibility to contribute 25 per cent to the financing of peacekeeping operations in Africa, as mandated by the Security Council. Regarding the prospect of silencing the guns by 2020, we welcome the vision of Secretary-General António Guterres, placing the quest for peace at the heart of his action, with a particular focus on preventive diplomacy.
The African Union is fully committed to prioritizing prevention, mediation, promoting dialogue, finding peaceful political solutions and peacebuilding, which are less costly than peacekeeping operations, the effectiveness of which raises many questions. We encourage the reform initiative of Secretary-General Guterres, in particular the restructuring of the peace and security architecture, and recall that in order for a comprehensive reform of the United Nations to be viable and effective, it must include all Member States, which must be able to make their contributions through the dedicated intergovernmental processes.
Regarding terrorism and extreme violence, the African Union firmly condemns the barbaric acts that have struck Mali, Burkina Faso, the Niger, Nigeria, the United Kingdom, Spain, France and Iran, and reiterates its deep sympathy to and solidarity with the Governments and peoples affected by those heinous crimes. The African Union considers that only through increased international cooperation, especially with respect to the exchange of information and intelligence, will we be able to fight that scourge and stem its sources of financing. It goes without saying that our aims will be fully achieved only if additional efforts are deployed to eradicate poverty, exclusion and radicalization. We can defeat terrorism once and for allonly all by putting an end to poverty, as it flourishes in that climate. Africa must therefore manage its energy and develop its infrastructure in order to ensure inclusive development.
How can we remain silent confronted with the daily torments of the Palestinian people, victims of occupation? The African Union reiterates its unfailing support to the long-suffering people of Palestine in its legitimate struggle to reaffirm its inalienable right to independence. Africa remains convinces that any viable and lasting solution to the Israeli-Palestinian conflict necessarily involves the creation of two States living side by side in security, within secure, internationally recognized borders based on those before 1967.
We also remain very concerned by the situation on the Korean peninsula, and we urge all parties to exercise restraint. We reaffirm our commitment to the total denuclearization of the peninsula, in line with the Treaty on the Non-Proliferation of Nuclear Weapons.
The twenty-first century will undoubtedly be the moment when Africans will have a bigger and more decisive say. There is an increasingly strong feeling among African leaders and young people that the time for renewal has come. African women and young people are determined to write a new page in the history of humankind. Let us give them the opportunity or they will seize it for themselves. Together, let us create a globalization that is more humane and positive. Let us make our planet safer and let us preserve it. To that end, the 2030 Agenda, the Addis Ababa Plan of Action and the Paris Agreement on Climate Change offer a reference framework. Let us strive to implement them effectively.
I cannot conclude without launching an urgent appeal to the international community to provide better assistance to Sierra Leone, affected by one of the worst natural disasters in its history. Once again, we offer our compassion to and solidarity with the people and Government of that brotherly country.